Exhibit 10.3


HESKA CORPORATION
1997 STOCK INCENTIVE PLAN


NOTICE OF STOCK OPTION GRANT






Name
Address
City, State Zip


You have been granted an option to purchase Public Common Stock of HESKA
CORPORATION, (the "Company"):


Option No.    0000XXXX


Date of Grant    3/7/2018


Vesting Commencement Date    3/7/2018


Exercise Price Per Share    $69.77000


Total Number of Shares Granted    X,XXX


Total Price of Shares Granted    $XX,XXX.XX


Type of Option    Incentive or NonQualified Stock Option


Expiration Date    X/X/XXXX


Vesting Schedule:    
    
The shares granted shall become vested and exercisable as follows, subject to
Optionee’s continued status as an Employee or Consultant on such dates.


Shares
Vest Type
Full Vest
X,XXX
Annually
3/7/2019
X,XXX
Annually
3/7/2020
X,XXX
Annually
3/7/2021



The grant will vest in full in the event of a Change of Control.


By your signature and the signature of the Company's representative below, you
and the Company agree that this option is granted under and governed by both the
terms and conditions of the 1997 Stock Incentive Plan and the attached Stock
Option Agreement.







--------------------------------------------------------------------------------

Exhibit 10.3


OPTIONEE:
HESKA CORPORATION, a Delaware corporation
 
 






Signature:             
   Name
By:




                  
Title: Chief Operating Officer,
          Chief Strategist and Secretary






